
	
		I
		111th CONGRESS
		1st Session
		H. R. 3312
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2009
			Mr. Ryan of Ohio (for
			 himself, Ms. DeLauro,
			 Ms. Herseth Sandlin,
			 Mr. Perriello,
			 Mr. Smith of Washington,
			 Mr. Farr, Mr. Crowley, Mr.
			 McGovern, Mr. Obey,
			 Mr. Meek of Florida,
			 Mr. Davis of Alabama,
			 Mr. Doyle, and
			 Mr. Langevin) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Education and Labor,
			 Ways and Means,
			 the Judiciary, and
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide for programs that reduce the number of
		  unplanned pregnancies, reduce the need for abortion, help women bear healthy
		  children, and support new parents.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Preventing Unintended Pregnancies, Reducing the Need for
			 Abortion, and Supporting Parents Act.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings; purpose.
					Sec. 3. Definitions.
					Sec. 4. Eligibility of Indian tribes for awards.
					Title I—Education programs for preventing teen
				pregnancies
					Sec. 101. Findings.
					Sec. 102. Education programs for preventing teen
				pregnancies.
					Title II—Reauthorization of certain after-school
				programs
					Sec. 201. Findings.
					Sec. 202. Reauthorization of certain after-school
				programs.
					Title III—Teen pregnancy prevention incentive grants
					Sec. 301. Teen pregnancy prevention incentive
				grants.
					Sec. 302. Establishing national goal to prevent teen
				pregnancy.
					Title IV—Demonstration grants to encourage creative approaches to
				teen pregnancy prevention
					Sec. 401. Demonstration grants to encourage creative approaches
				to teen pregnancy prevention.
					Title V—National campaign to enlist parents in preventing teen
				pregnancy
					Sec. 501. Findings.
					Sec. 502. Creating a national initiative to enlist parents of
				adolescents in preventing teen pregnancy; provision of challenge grants for
				state and local programs.
					Title VI—Preventing Unplanned Pregnancy Among Community College
				Students
					Sec. 601. Findings.
					Sec. 602. Demonstration grants to prevent unplanned pregnancy
				among community college students.
					Title VII—Clarification of continued medicaid coverage of family
				planning services
					Sec. 701. Clarification of continue Medicaid coverage of family
				planning services.
					Title VIII—Expanded Medicaid eligibility for family planning
				services
					Sec. 801. Expand Medicaid eligibility for family planning
				services.
					Title IX—Medicaid and CHIP coverage of mothers and
				children
					Sec. 901. Extending postpartum coverage for Medicaid and
				CHIP.
					Sec. 902. Coordination with the maternal and child health
				program.
					Sec. 903. Increase in SCHIP income eligibility.
					Sec. 904. Outreach program to encourage those eligible for
				services to enroll.
					Title X—Title X of Public Health Service Act
					Sec. 1001. Short title.
					Sec. 1002. Authorization of appropriations.
					Title XI—Ensuring coverage of maternity care
					Sec. 1101. Removal of pregnancy as a preexisting condition
				under individual health insurance coverage.
					Sec. 1102. Coverage of maternity care in the individual
				market.
					Title XII—Improving access to prenatal ultrasounds
					Sec. 1201. Grants to health centers for purchase of ultrasound
				equipment.
					Title XIII—Preventing domestic violence and sexual assault and
				addressing the link between such violence and unintended pregnancy
					Sec. 1301. Findings.
					Sec. 1302. Separate program to identify and treat women who are
				victims of or at risk of domestic violence, dating violence, sexual assault,
				sexual coercion, or stalking.
					Sec. 1303. Additional authorization of appropriations for
				public campaign to increase public awareness.
					Title XIV—Support for pregnant and parenting students
					Sec. 1401. Support services for students.
					Sec. 1402. Child care access means parents in school
				program.
					Title XV—Grants for a national information campaign on
				adoption
					Sec. 1501. Grants for a national information campaign on
				adoption.
					Title XVI—Expansion of adoption credit and adoption assistance
				programs
					Sec. 1601. Expansion of adoption credit and adoption assistance
				programs.
					Title XVII—Providing support to new parents
					Sec. 1701. Increased support for WIC program.
					Sec. 1702. Nutritional support for low-income
				parents.
					Sec. 1703. Increased funding for the child care and development
				block grant program.
					Sec. 1704. Free home visits by trained home visitors for
				education on health and developmental needs of infants and toddlers for
				low-income families.
					Sec. 1705. Grants to increase public awareness of resources
				available to new parents.
					Title XVIII—Research on responses to unintended
				pregnancies
					Sec. 1801. Report on responses to unintended
				pregnancy.
				
			2.Findings;
			 purpose
			(a)FindingsCongress
			 makes the following findings:
				(1)49 percent of all
			 pregnancies in America are unintended. Excluding miscarriages, 42 percent of
			 unintended pregnancies end in abortion.
				(2)There are
			 approximately 1,200,000 abortions annually in America and one in five
			 pregnancies ends in abortion.
				(3)57 percent of
			 women who have abortions have incomes below 200 percent of the poverty
			 level.
				(4)Rates of
			 unintended pregnancy in the United States increased by nearly 30 percent among
			 low-income women between 1994 and 2001, and a low-income woman today is about 4
			 times as likely to have an unintended pregnancy as her higher income
			 counterpart.
				(5)Levels of
			 contraceptive use among low-income women at risk of unintended pregnancy
			 declined significantly between 1994 and 2001, from 92 percent to 86
			 percent.
				(6)By helping couples
			 avoid unintended pregnancy, Medicaid-funded and title X contraceptive services
			 are highly cost-effective, and every public dollar spent on family planning
			 saves $4 in the cost of pregnancy-related care alone.
				(7)Abortion rates
			 decreased among higher income women but increased among low-income women
			 between 1994 and 2001, and a low-income woman is more than 4 times as likely to
			 have an abortion as her higher income counterpart.
				(8)Most women cite
			 more than one reason for their decision to have an abortion. The most
			 frequently cited reasons were: having a baby would dramatically change
			 my life (74 percent) by interfering with educational and job prospects
			 and responsibilities towards existing children and cannot afford a baby
			 now (73 percent).
				(b)PurposeThe
			 purpose of this Act is to provide a comprehensive initiative to—
				(1)reduce the need
			 for abortion by reducing the number of unintended pregnancies and supporting
			 women facing unplanned pregnancies;
				(2)prevent unintended
			 pregnancies from occurring in the first place—
					(A)by reducing teen
			 pregnancy through comprehensive education, after-school and other programs, and
			 involving parents; and
					(B)by increasing
			 support for family planning services under title X of the Public Health Service
			 Act and extending Medicaid family planning services to more low-income women
			 and men; and
					(3)support pregnant
			 women, new parents, and their children, through measures that address domestic
			 violence and sexual assault, provide health care services, information about
			 pregnancy, and other supportive services for pregnant women, and provide
			 supportive services for new parents.
				3.DefinitionsFor purposes of this Act:
			(1)The term
			 Secretary means the Secretary of Health and Human Services.
			(2)Except as
			 specified, the term State includes the 50 States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern
			 Mariana Islands, American Samoa, Guam, the Virgin Islands, and any other
			 territory or possession of the United States.
			4.Eligibility of
			 Indian tribes for awards
			(a)In
			 GeneralIn the case of programs carried out pursuant to this Act
			 that make awards of grants, cooperative agreements, or contracts, Indian tribes
			 are eligible for awards under the programs in accordance with such criteria as
			 the Secretary may establish.
			(b)DefinitionsFor
			 purposes of this Act, the term Indian tribe has the meaning given
			 such term in section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b).
			IEducation programs
			 for preventing teen pregnancies
			101.FindingsThe Congress finds as follows:
				(1)The United States
			 has the highest teen pregnancy rate and teen birth rate among comparable
			 countries, costing the United States at least $9,000,000,000 annually.
				(2)Three out of ten
			 young women in America become pregnant before they reach the age of 20.
				(3)According to the
			 National Center on Health Statistics, the teen birth rate increased 5 percent
			 between 2005 and 2007, reversing a 14-year decline. Teen birth rates increased
			 significantly in over half of states, representing nearly every region of the
			 country.
				(4)Teen pregnancy has
			 serious consequences for young parents, their children, and communities as a
			 whole. Too-early childbearing increases the likelihood that a young woman will
			 drop out of high school and that she and her child will live in poverty.
				(5)Statistically, the
			 sons of teen mothers are more likely to be incarcerated. The daughters of teen
			 mothers are more likely to become teen mothers too.
				(6)Teens that grow up
			 in disadvantaged economic, social, and family circumstances are more likely to
			 engage in risky behavior and have a child during adolescence.
				(7)In a national
			 survey on teen attitudes towards teen pregnancy, 7 in 10 girls and 6 in 10 boys
			 report that they wish they had waited until they were older to have sex.
				(8)Programs
			 comprehensive in scope are effective in reducing risk behaviors by delaying or
			 reducing sexual activity, reducing the number of sexual partners or increasing
			 condom or contraceptive use. Reducing risky behaviors leads to reductions in
			 unintended pregnancy and abortion and transmission of sexually transmitted
			 diseases (STDs), including HIV.
				(9)According to the
			 results of a 2005–2006 nationally representative survey of U.S. adults, more
			 than 8 of 10 of those polled support comprehensive education.
				(10)Ethnic and racial
			 minority groups have been disproportionately affected by early pregnancy and
			 parenthood. Fifty-three percent of Latina teens and 51 percent of
			 African-American young women will become pregnant at least once before they
			 turn 20, as compared to only 19 percent of non-Hispanic White young
			 women.
				(11)Recent estimates
			 suggest that while 15- to 24-year-olds represent 25 percent of the sexually
			 active population, they acquire nearly half of all new STIs. Each year, one in
			 four sexually active teenagers contracts a sexually transmitted
			 infection.
				(12)Nearly 15 percent
			 of the 56,000 annual new cases of HIV infections in the United States occurred
			 in youth ages 13 through 24 in 2006. An average of one young person every hour
			 of every day is infected with HIV in the United States.
				(13)African-American
			 and Latino youth have been disproportionately affected by the HIV/AIDS
			 epidemic. Although African-American adolescents ages 13 through 19 represent
			 only 17 percent of the adolescent population in the United States, they
			 accounted for 70 percent of new HIV/AIDS cases reported among teens in 2005.
			 Latino adolescents ages 13 through 19 accounted for 17 percent of AIDS cases
			 among teens, the same as their proportion of the U.S. population in
			 2005.
				(14)Parental
			 involvement is critical to any healthy relationship program. A major study
			 showed that adolescents who reported feeling connected to parents and family
			 were more likely than other teens to delay initiating sexual intercourse.
			 Another study found that teens who reported previous discussions of sexuality
			 with parents were seven times more likely to feel able to communicate with a
			 partner about HIV/AIDS than those who did not have such discussions with their
			 parents. Parental involvement is a leading protective factor for dating
			 violence prevention.
				(15)Comprehensive
			 education programs respect the diversity of values and beliefs represented in
			 the community and will complement and augment the education children receive
			 from their families and faith communities.
				(16)Incorporating
			 teen dating violence prevention into health education and comprehensive
			 education is imperative given the widespread experience of violence in dating
			 relationships. Approximately one in three teens reports some kind of abuse in a
			 romantic relationship, including emotional and verbal abuse. Young women who
			 experience dating violence have sex earlier than their peers; are much less
			 likely to use birth control; and engage in a wide variety of high-risk
			 behaviors including multiple partners, sex with older men, and drug and alcohol
			 abuse. Young women who are victims of dating violence are four to six times
			 more likely than non-abused girls to become pregnant.
				102.Education
			 programs for preventing teen pregnancies
				(a)In
			 GeneralThe Secretary shall make grants to local educational
			 agencies, State and local public health agencies, and nonprofit private
			 entities for the purpose of carrying out projects to provide comprehensive
			 education on preventing teen pregnancies.
				(b)Preference in
			 Making GrantsIn making grants under subsection (a), the
			 Secretary shall give preference to applicants that will carry out the projects
			 under such subsection in communities for which the rate of teen pregnancy is
			 significantly above the average rate of such pregnancies.
				(c)Certain
			 RequirementsA grant may be made under subsection (a) only if the
			 applicant for the grant meets the following conditions with respect to the
			 project involved:
					(1)The applicant
			 agrees that information provided by the project will be age-appropriate,
			 factually and medically accurate and complete, and scientifically based.
					(2)The applicant agrees that strategies
			 replicate or substantially incorporate the elements of one or more
			 comprehensive education programs that have been proven effective on the basis
			 of rigorous scientific research to—
						(A)delay sexual
			 intercourse or sexual activity;
						(B)improve
			 contraceptive use;
						(C)reduce the number
			 of partners among those who are sexually active; or
						(D)reduce teenage
			 pregnancy.
						(3)The applicant
			 agrees that the project will not teach or promote religion.
					(4)The applicant
			 agrees that the project will substantially incorporate the following
			 elements—
						(A)encourage teens to
			 delay sexual activity;
						(B)provide
			 comprehensive educational services and interventions, including information
			 about the risks and benefits of all contraceptives as a means to prevent
			 pregnancy and reduce the risk of contracting sexually transmitted diseases,
			 including HIV/AIDS;
						(C)educate both young
			 men and women about the responsibilities and pressures that come along with
			 parenting;
						(D)encourage family
			 communication about sexuality;
						(E)teach young people
			 the skills to make responsible decisions about sexuality, including how to
			 avoid unwanted verbal, physical, and sexual advances and how avoid making
			 unwanted verbal, physical, and sexual advances that are not wanted by the other
			 party;
						(F)develop healthy
			 relationships, including the prevention of dating and sexual violence;
			 and
						(G)teach young people
			 how alcohol and drug use can affect responsible decisionmaking.
						(d)Optional
			 Additional ActivitiesIn carrying out a comprehensive education
			 program, a grant under this section may be expended to carry out, in addition
			 to the services specified in subsection (c), educational and motivational
			 activities that help young people to—
					(1)gain knowledge
			 about the physical, emotional, biological, and hormonal changes of adolescence
			 and subsequent stages of human maturation;
					(2)develop the
			 knowledge and skills necessary to ensure and protect their sexual and
			 reproductive health from unintended pregnancy and sexually transmitted disease,
			 including HIV/AIDS throughout their lifespan;
					(3)gain knowledge
			 about the specific involvement and responsibility of each individual in sexual
			 decision making;
					(4)develop healthy
			 attitudes and values about adolescent growth and development, body image,
			 racial and ethnic diversity, and other related subjects;
					(5)develop and
			 practice healthy life skills, including goal-setting, decision making,
			 negotiation, communication, and stress management;
					(6)promote
			 self-esteem and positive interpersonal skills focusing on relationship
			 dynamics, including, but not limited to, friendships, dating, romantic
			 involvement, marriage, and family interactions; and
					(7)prepare for the
			 adult world by focusing on educational and career success, including developing
			 skills for employment, job seeking, independent living, financial
			 self-sufficiency, and workplace productivity.
					(e)Matching
			 Funds
					(1)In
			 generalWith respect to the costs of the project to be carried
			 out under subsection (a) by an applicant, a grant may be made under such
			 subsection only if the applicant agrees to make available (directly or through
			 donations from public or private entities) non-Federal contributions toward
			 such costs in an amount that is not less than 25 percent of such costs ($1 for
			 each $3 of Federal funds provided in the grant).
					(2)Determination of
			 amount contributedNon-Federal contributions required in
			 paragraph (1) may be in cash or in kind, fairly evaluated, including plant,
			 equipment, or services. Amounts provided by the Federal Government, or services
			 assisted or subsidized to any significant extent by the Federal Government, may
			 not be included in determining the amount of such non-Federal
			 contributions.
					(f)Supplementation
			 of FundsAn applicant to which a grant is made under subsection
			 (a) for a fiscal year shall use the grant to supplement and not supplant funds
			 that would otherwise be available to the applicant for carrying out the purpose
			 described in such subsection.
				(g)Data
			 reportingA State to which a grant is made under this paragraph
			 for a fiscal year shall cooperate with the Secretary to collect information and
			 report on outcomes of programs funded under the grant, as specified by the
			 Secretary.
				(h)Application for
			 GrantA grant may be made under subsection (a) only if an
			 application for the grant is submitted to the Secretary and the application is
			 in such form, is made in such manner, and contains such agreements, assurances,
			 and information, including the agreement under subsection (e), as the Secretary
			 determines to be necessary to carry out this section.
				(i)Evaluation
					(1)In
			 generalThe Secretary shall commission a random assignment
			 evaluation conducted by a third party of the programs of a few selected
			 grantees under this section.
					(2)AllocationOf
			 the amount appropriated to carry out this section, the Secretary may use not
			 more than 10 percent of such amount for the purpose of carrying out clause (i)
			 for fiscal year 2010. Funds allocated under this paragraph are authorized to be
			 appropriated to remain available for expenditure through fiscal year
			 2015.
					(j)Report to
			 CongressNot later than April 1, 2015, the Secretary shall submit
			 to the Congress a report describing the extent to which projects under
			 subsection (a) have been successful in reducing teen pregnancy and achieving
			 other evaluation outcomes in the communities in which the projects have been
			 carried out.
				(k)DefinitionsFor
			 purposes of this section:
					(1)The term
			 age-appropriate, with respect to the information in pregnancy
			 prevention, means topics, messages, and teaching methods suitable to particular
			 ages or age groups of children and adolescents, based on developing cognitive,
			 emotional, and behavioral capacity typical for the age or age group.
					(2)The term
			 factually and medically accurate and complete means verified or
			 supported by the weight of research conducted in compliance with accepted
			 scientific methods and—
						(A)published in
			 peer-reviewed journals, where applicable; or
						(B)comprising
			 information that leading professional organizations and agencies with relevant
			 expertise in the field recognize as accurate, objective, and complete.
						(3)The term
			 HIV/AIDS means the human immunodeficiency virus, and includes
			 acquired immune deficiency syndrome.
					(4)The term
			 local educational agency has the meaning given such term in
			 section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801).
					(l)Authorization of
			 AppropriationsFor the purpose of carrying out this section,
			 there are authorized to be appropriated such sums as may be necessary for each
			 of fiscal years 2010 through 2015.
				IIReauthorization
			 of certain after-school programs
			201.FindingsThe Congress finds as follows:
				(1)The likelihood of
			 teens having sex for the first time increases with the number of unsupervised
			 hours teens have during a week.
				(2)After-school
			 programs can reduce teen risky behavior. Teenage girls who play sports, for
			 instance, are more likely to delay sex and have fewer partners and less likely
			 to become pregnant.
				(3)After-school
			 programs can help prevent teen pregnancy by advancing good decisionmaking
			 skills and providing teens with health education and positive role models in a
			 supervised setting.
				202.Reauthorization
			 of certain after-school programs
				(a)21st Century
			 Community Learning CentersSection 4206 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7176) is amended—
					(1)in paragraph (5),
			 by striking and;
					(2)in paragraph (6),
			 by striking the period at the end and inserting a semicolon; and
					(3)by adding at the
			 end the following:
						
							(7)$2,750,000,000 for
				fiscal year 2010; and
							(8)$2,750,000,000 for
				fiscal year
				2011.
							.
					(b)Carol M. White
			 Physical Education ProgramSection 5401 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7241) is amended by adding at the
			 end the following:
					
						(7)$755,000,000 for
				fiscal year 2010, of which $80,000,000 is for carrying out subpart 10.
						(8)$755,000,000 for
				fiscal year 2011, of which $80,000,000 is for carrying out subpart
				10.
						.
				(c)Federal TRIO
			 ProgramsSection 402A(g) of
			 the Higher Education Act of 1965 (20 U.S.C. 1070a–11(g)) is amended by striking
			 $900,000,000 for fiscal year 2009 and such sums as may be necessary for
			 each of the five succeeding fiscal years and inserting
			 $980,000,000 for fiscal year 2010 and such sums as may be necessary for
			 each of the 5 succeeding fiscal years.
				(d)GearupSection 404H of the Higher Education Act of
			 1965 (20 U.S.C. 1070a–28) is amended by striking $400,000,000 for fiscal
			 year 2009 and such sums as may be necessary for each of the five succeeding
			 fiscal years and inserting $450,000,000 for fiscal year 2010 and
			 such sums as may be necessary for each of the 5 succeeding fiscal
			 years.
				IIITeen pregnancy
			 prevention incentive grants
			301.Teen pregnancy
			 prevention incentive grantsSection 403(a)(2) of the Social Security Act
			 (42 U.S.C. 603(a)(2)) is amended to read as follows:
				
					(2)Incentive grants
				to prevent teen pregnancy
						(A)Grants to
				eligible states
							(i)In
				general
								(I)Fiscal year
				2010; grants to states with compliant plansFor fiscal year 2010,
				each State that meets the requirements of clause (ii) of this subparagraph
				shall be eligible to receive from the Secretary for such year a grant in an
				amount determined under subparagraph (B)(i)(I).
								(II)Subsequent
				fiscal years; grants to high-achieving states with compliant
				plansFor each of fiscal years 2011 through 2014, each
				high-achieving State that meets the requirements of clause (ii) of this
				subparagraph shall be eligible to receive from the Secretary for such year a
				grant in an amount determined under subparagraph (B)(i)(II).
								(III)High-achieving
				stateIn this paragraph, the term high-achieving
				State, with respect to a year, means a State which exceeds the national
				performance in the teen pregnancy rate.
								(ii)Submission of
				plan; requirementsA plan meets the requirements of this clause
				if the plan describes—
								(I)the State’s
				numerical goal for reducing teen pregnancy and teen births;
								(II)the strategies to
				be used to achieve such goal;
								(III)the efforts the
				State will make to involve young men, as well as young women, in delaying
				pregnancy and parenting;
								(IV)efforts to
				involve parents and other caretakers; and
								(V)efforts to reach
				communities or populations experiencing rates of teen pregnancy above the State
				average.
								(iii)Set-aside for
				grants to Indian tribesAn amount equal to 1.5 percent of the
				amount appropriated under subparagraph (H) for a fiscal year shall be reserved
				for awarding grants to Indian tribes under this paragraph in such manner, and
				subject to such requirements, as the Secretary, in consultation with such
				tribes, determines appropriate.
							(iv)StateIn
				this paragraph, the term State means each of the several States of
				the United States, the District of Columbia, the Commonwealth of Puerto Rico,
				the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of
				the Northern Mariana Islands.
							(B)Amount of
				grant
							(i)In
				generalThe amount of a grant under subparagraph (A)(i) to an
				eligible State for a fiscal year shall be the following amount, as
				applicable:
								(I)For fiscal year
				2010, the amount that bears the same ratio to the amount appropriated under
				subparagraph (H) for the fiscal year as the proportion of births in the State
				to teens under age 20 bears to the number of such births in all eligible States
				in the most recent year for which data is available.
								(II)For each of
				fiscal years 2011 through 2014, the amount that bears the same ratio to the
				amount appropriated under subparagraph (H) for the fiscal year as the
				proportion of teens under age 20 in the State bears to the number of such teens
				in all eligible States in the most recent year for which data is
				available.
								(ii)Determination
				of teen pregnancy ratesFor purposes of this paragraph, the teen
				pregnancy rate for a State shall be determined on the basis of the teen
				pregnancy rate per 1,000 women, ages 15 through 19, who reside in the State. If
				teen pregnancy data is not available in a particular State, the Secretary may
				identify alternative sources of data.
							(C)Use of
				funds
							(i)In
				generalA State or Indian tribe shall use funds provided under a
				grant under this paragraph to implement teen pregnancy prevention strategies
				that meet the following requirements:
								(I)The strategies
				replicate or substantially incorporate the elements of one or more teen
				pregnancy prevention programs that have been proven effective on the basis of
				rigorous scientific research to—
									(aa)delay or decrease
				sexual intercourse or sexual activity;
									(bb)increase
				contraceptive use among sexually active teens; or
									(cc)reduce teenage
				pregnancy.
									(II)The strategies
				incorporate one or more of the following strategies for preventing teenage
				pregnancy:
									(aa)Encouraging
				teenagers to delay sexual activity.
									(bb)Sex
				and HIV education.
									(cc)Preventive health
				services.
									(dd)Youth development
				programs.
									(ee)Service learning
				programs.
									(ff)Helping parents
				communicate with teens.
									(gg)Outreach or media
				programs.
									(III)The strategies
				provide information that is age-appropriate, factually and medically accurate
				and complete, and scientifically based.
								(D)Subgrant or
				contract recipientsA State to which a grant is made under this
				paragraph for a fiscal year may award subgrants or contracts to—
							(i)State or local
				nonprofit coalitions or organizations working to prevent teenage
				pregnancy;
							(ii)State, local, or
				tribal agencies;
							(iii)schools;
							(iv)entities that
				provide after-school programs;
							(v)nonprofit
				community or faith-based organizations; or
							(vi)other
				organizations designated by the State.
							(E)Supplementation
				of fundsA State to which a grant is made under this paragraph
				for a fiscal year shall use funds provided under the grant to supplement and
				not supplant funds that would otherwise be available to the State for
				preventing teen pregnancy.
						(F)RequirementAs
				a condition on receipt of funds for activities under this paragraph, a grantee,
				subgrantee, or contractee shall agree that such activities will not include
				teaching or promoting religion.
						(G)Data
				reportingA State to which a grant is made under this paragraph
				for a fiscal year shall cooperate with the Secretary to collect information and
				report on outcomes of programs funded under the grant, as specified by the
				Secretary.
						(H)AppropriationTo
				carry out this section, there are authorized to be appropriated such sums as
				may be necessary for each of fiscal years 2010 through 2014.
						(I)Evaluation
							(i)In
				generalThe Secretary shall, by grant or contract, gather and
				disseminate information on effective practices, programs, and strategies for
				reducing teen pregnancy rates that are used by States that receive grants under
				this paragraph in order to allow other States, and leaders in the area of teen
				pregnancy prevention, to learn from the experiences of successful States. The
				Secretary shall publish an interim and final report summarizing and
				synthesizing outcomes and lessons learned pursuant to such grants, including a
				random-assignment evaluation of selected programs.
							(ii)AppropriationThe Secretary may use up to 10 percent of
				the amount appropriated under subparagraph (H) to carry out clause (i) for
				fiscal year 2010, and the amount shall remain available through fiscal year
				2015.
							.
			302.Establishing
			 national goal to prevent teen pregnancySection 905 of the Personal Responsibility
			 and Work Opportunity Reconciliation Act of 1996 (42 U.S.C. 710 note) is amended
			 to read as follows:
				
					905.Establishing
				national goal to prevent teen pregnancy
						(a)In
				GeneralNot later than 90 days after the date of the enactment of
				this Act, the Secretary of Health and Human Services shall establish a national
				goal of reducing teen pregnancy by at least one-third over the subsequent ten
				years.
						(b)ReportNot
				later than 12 months after the date of the enactment of the
				Preventing Unintended Pregnancies, Reducing
				the Need for Abortion, and Supporting Parents Act, and annually
				thereafter, the Secretary of Health and Human Services shall report to Congress
				with respect to the progress that has been made in meeting the national goal
				established under subsection (a) and with respect to State-level progress on
				reducing teen
				pregnancy.
						.
			IVDemonstration
			 grants to encourage creative approaches to teen pregnancy prevention
			401.Demonstration
			 grants to encourage creative approaches to teen pregnancy prevention
				(a)In
			 GeneralThe Secretary may make grants to several public or
			 nonprofit private entities for the purpose of assisting the entities in
			 demonstrating innovative approaches to prevent teen pregnancies.
				(b)Certain
			 ApproachesApproaches under subsection (a) may include approaches
			 such as the following:
					(1)Encouraging
			 teen-driven approaches to pregnancy prevention.
					(2)Exposing teens to
			 realistic simulations of the physical, emotional, and financial consequences of
			 pregnancy and parenting.
					(3)Facilitating
			 communication between parents and children, especially using programs that have
			 been evaluated and proven effective.
					(4)Reaching teens
			 through innovative uses of media and technology.
					(5)Helping teens
			 develop healthy relationships.
					(c)Matching
			 Funds
					(1)In
			 generalWith respect to the costs of the project to be carried
			 out under subsection (a) by an applicant, a grant may be made under such
			 subsection only if the applicant agrees to make available (directly or through
			 donations from public or private entities) non-Federal contributions toward
			 such costs in an amount that is not less than 25 percent of such costs ($1 for
			 each $3 of Federal funds provided in the grant).
					(2)Determination of
			 amount contributedNon-Federal contributions required in
			 paragraph (1) may be in cash or in kind, fairly evaluated, including plant,
			 equipment, or services. Amounts provided by the Federal Government, or services
			 assisted or subsidized to any significant extent by the Federal Government, may
			 not be included in determining the amount of such non-Federal
			 contributions.
					(d)RequirementAs
			 a condition on the receipt of funds for activities under this section, an
			 applicant shall agree that such activities will not include teaching or
			 promoting religion.
				(e)Evaluation of
			 ProjectsThe Secretary shall establish criteria for the
			 evaluation of projects under subsection (a). A grant may be made under such
			 subsection only if the applicant involved—
					(1)agrees to conduct
			 evaluations of the project in accordance with such criteria;
					(2)agrees to submit
			 to the Secretary such reports describing the results of the evaluations as the
			 Secretary determines to be appropriate; and
					(3)submits to the
			 Secretary, in the application under subsection (f), a plan for conducting the
			 evaluations.
					(f)Application for
			 GrantA grant may be made under subsection (a) only if an
			 application for the grant is submitted to the Secretary and the application is
			 in such form, is made in such manner, and contains such agreements, assurances,
			 and information, including the agreements under subsections (c) and (e) and the
			 plan under subsection (e)(3), as the Secretary determines to be necessary to
			 carry out this section.
				(g)Report to
			 CongressNot later than April 1, 2015, the Secretary shall submit
			 to the Congress a report describing the extent to which projects under
			 subsection (a) have been successful in reducing the rate of teen pregnancies in
			 the communities in which the projects have been carried out. Such reports shall
			 describe the various approaches used under subsection (a) and the effectiveness
			 of each of the approaches.
				(h)Authorization of
			 AppropriationsFor the purpose of carrying out this section,
			 there are authorized to be appropriated such sums as may be necessary for each
			 of fiscal years 2010 through 2014.
				VNational campaign
			 to enlist parents in preventing teen pregnancy
			501.FindingsThe Congress finds as follows:
				(1)Teens with strong
			 emotional attachments to their parents are more likely to delay becoming
			 sexually active. Seven out of ten teens say that they are prepared to listen to
			 things parents thought the teens were not ready to hear.
				(2)Ninety percent of
			 parents of teens report that they know they should talk to their teens about
			 sex but often don’t know what to say, how to say it, or when to start the
			 conversations.
				502.Creating a
			 national initiative to enlist parents of adolescents in preventing teen
			 pregnancy; provision of challenge grants for state and local programs
				(a)GrantThe
			 Secretary shall select on the basis of competitive grants, national
			 nonpartisan, nonprofit organizations that meet the requirements of this section
			 to establish and operate a national initiative for parents of adolescents to
			 carry out the purposes and activities described in subsections (b) and (c)
			 (referred to in this section as the Initiative).
				(b)RequirementsThe
			 Secretary may make a grant under this section only if—
					(1)the organization
			 has experience working to reduce teen pregnancy;
					(2)the organization
			 has a demonstrated ability to work with and provide assistance to a broad range
			 of individuals and entities, including teens, parents, the entertainment and
			 news media, State, tribal, and local organizations, teen pregnancy prevention
			 practitioners, businesses, faith and community leaders, and researchers;
					(3)the organization
			 is research-based;
					(4)the organization
			 has comprehensive knowledge and data about teen pregnancy prevention
			 strategies; and
					(5)the organization
			 agrees that the activities funded under this section will not include teaching
			 or promoting religion.
					(c)PurposesThe
			 purposes of the Initiative are to—
					(1)support parents in
			 their essential role in preventing teen pregnancy by equipping them with
			 information and resources to promote and strengthen communication with their
			 children about sex, values, and healthy relationships;
					(2)develop and
			 implement media campaigns to promote positive information and messages for
			 parents about how they can help address teen pregnancy; and
					(3)provide challenge
			 grants to States and Native American tribes to promote parent education and
			 involvement.
					(d)ActivitiesThe
			 grantees shall carry out the purposes described in subsection (c) through the
			 following activities:
					(1)Providing
			 resources for parents and other adults (such as other family members, teachers,
			 coaches, mentors, and faith leaders) that help to foster strong connections
			 with children, including—
						(A)online access to
			 current research;
						(B)user-friendly
			 guides for parents;
						(C)practical tips and
			 advice from experts;
						(D)alerts about new
			 trends among teens;
						(E)suggestions for
			 how to use the entertainment media as a discussion-starter; and
						(F)information about
			 the rapidly-changing media environment of teens.
						In order to
			 efficiently reach and support parents, information shall be provided primarily
			 through technological means, including the Internet.(2)Using a portion of
			 the funds available through this section to develop and implement media
			 campaigns directly or through grants, contracts, or cooperative agreements with
			 other entities. Such campaigns may include the production and distribution of
			 printed materials and messages for print media, television, and radio broadcast
			 media, the Internet, or such other new technology as may be appropriate for
			 reaching large numbers of parents and other adults involved in the lives of
			 teens. Special efforts shall be made to develop messages that are effective in
			 reaching fathers as well as mothers. To the extent possible, funds used to
			 develop and implement media campaigns under this subsection shall be matched
			 with non-Federal resources, including in-kind contributions, from public and
			 private entities. Such campaigns may also include the grantee providing
			 consultation and serving as a source of factual information to individuals and
			 organizations in the entertainment industry on issues related to teen pregnancy
			 prevention that highlights the role of parents.
					(3)Awarding challenge
			 grants on a competitive basis to States and Indian tribes. Applicants shall
			 submit a plan for how they would involve parents and other caregivers (such as
			 grandparents, foster parents, and other guardians) in helping to reduce teen
			 pregnancy through activities such as—
						(A)workshops and
			 community meetings;
						(B)providing
			 information through employers, civic associations, community and faith-based
			 organizations, parent-teacher organizations, and other organizations that reach
			 large numbers of parents; and
						(C)innovative ways to
			 provide education and support for parents through online communities and
			 neighborhood-based activities.
						(e)Authorization of
			 Appropriation
					(1)In
			 generalFor the purpose of carrying out this section, there is
			 authorized to be appropriated $30,000,000 for each of fiscal years 2010 through
			 2014.
					(2)Challenge
			 grantsOf the amount appropriated under paragraph (1) for a
			 fiscal year, not less than $10,000,000 shall be made available for challenge
			 grants under subsection (d)(3).
					VIPreventing
			 Unplanned Pregnancy Among Community College Students
			601.FindingsCongress makes the following
			 findings:
				(1)There are
			 11,500,000 students enrolled in community college and 60 percent of these
			 students are women.
				(2)61 percent of
			 women who have children after enrolling in community college fail to finish
			 their degree. This drop-out rate is 65 percent higher than that of women who
			 don’t have children.
				(3)Approximately 15
			 percent of all community college students are single parents compared to 6
			 percent at 4-year colleges.
				(4)Only two out of
			 ten students at 2-year institutions report receiving information from their
			 college on pregnancy prevention, compared to 33 percent of students at 4-year
			 institutions.
				(5)Few community
			 colleges have the resources to provide information, education, or other
			 activities focused on healthy relationships or pregnancy prevention and
			 planning.
				(6)For women with
			 some college, 53 percent of pregnancies were unplanned. This is twice as high
			 as the percent of pregnancies that are unplanned for college graduates (26
			 percent).
				602.Demonstration
			 grants to prevent unplanned pregnancy among community college students
				(a)In
			 GeneralThe Secretary of Education shall award demonstration
			 grants under this section on a competitive basis to community colleges for the
			 purpose of developing and implementing innovative approaches to prevent
			 unplanned pregnancy and promote healthy relationships among women and men in
			 community colleges in order to remove a barrier to degree completion by these
			 students, reduce poverty among these students, and improve the success of these
			 students.
				(b)RequirementsA
			 grant may be made under this section only if the applicant for the grant agrees
			 that—
					(1)all information
			 provided will be factually and medically accurate and complete, and
			 scientifically based; and
					(2)the activities
			 funded under this title will not include teaching or promoting religion.
					(c)Activities
					(1)In
			 generalA grant made under this section may be used for one or
			 more of the following:
						(A)Developing
			 educational content to incorporate in first-year orientation or core courses
			 where appropriate.
						(B)Creating
			 innovative technology-based approaches to deliver messages and information to
			 students, faculty, and staff.
						(C)Training for
			 targeted faculty and staff on how unplanned pregnancy affects student success
			 and ways to help students address this issue.
						(D)Creating
			 partnerships with community-based organizations who have expertise in
			 addressing pregnancy prevention or healthy relationships.
						(E)Developing and
			 employing peer-outreach and education to generate discussion and raise
			 awareness among students.
						(F)Providing
			 campus-based family planning services.
						(G)Teaching students
			 about developing healthy relationships, including the prevention of dating and
			 sexual violence.
						(H)Providing students
			 with information regarding the dynamics and nature of domestic violence, dating
			 violence, sexual assault, sexual coercion, or stalking; its implications for
			 unintended pregnancy and sexually transmitted infections and HIV; and
			 strategies to manage health in the context of a violent relationship.
						(2)IntegrationActivities funded through a grant under
			 this title should be integrated into the academic or support areas of the
			 community colleges in order to reach a large number of students. Priority
			 should be given to activities that could operate on a sustained basis after the
			 grant ends.
					(d)Evaluation of
			 projectsThe Secretary shall establish criteria for the
			 evaluation of projects funded under this section. A grant may be made only if
			 the applicant involved—
					(1)agrees to
			 participate in an independent evaluation of the project in accordance with such
			 criteria; and
					(2)agrees to submit
			 to the Secretary such data as the Secretary determines to be
			 appropriate.
					(e)DefinitionFor
			 the purpose of this section, the term community college means an
			 institution of higher education (as such term is defined in section 101(a) of
			 the Higher Education Act of 1965 (20 U.S.C. 1001(a))) at which the highest
			 degree offered is predominantly the associate’s degree.
				(f)Authorization of
			 appropriations
					(1)In
			 GeneralFor the purpose of carrying out this section, there is
			 authorized to be appropriated $15,000,000 for each of fiscal years 2010 through
			 2012.
					(2)AllocationOf
			 the amount appropriated to carry out this section for a fiscal year—
						(A)at least 5 percent
			 shall be made available—
							(i)for
			 technical assistance for the projects funded under this section;
							(ii)to
			 raise awareness of the issue of pregnancy prevention; and
							(iii)to
			 disseminate promising practices among community colleges and other similar
			 postsecondary institutions; and
							(B)up to 10 percent
			 shall be made available for evaluations of the projects.
						VIIClarification of
			 continued medicaid coverage of family planning services
			701.Clarification
			 of continued medicaid coverage of family planning services
				(a)In
			 GeneralSection 1937(b) of the Social Security Act (42 U.S.C.
			 1396u–7(b)) is amended by adding at the end the following:
					
						(5)Coverage of
				family planning services and suppliesNotwithstanding the
				previous provisions of this section, a State may not provide for medical
				assistance through enrollment of an individual with benchmark coverage or
				benchmark equivalent coverage under this section unless such coverage includes,
				for any individual (described in section 1905(a)(4)(C)) medical assistance for
				family planning and services in accordance with such
				section.
						.
				(b)Effective
			 Date
					(1)In
			 generalThe amendment made by this section shall take effect on
			 October 1, 2010.
					(2)Extension of
			 effective date for state law amendmentIn the case of a State
			 plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) which
			 the Secretary of Health and Human Services determines requires State
			 legislation in order for the plan to meet the additional requirements imposed
			 by the amendments made by this section, the State plan shall not be regarded as
			 failing to comply with the requirements of such title solely on the basis of
			 its failure to meet these additional requirements before the first day of the
			 first calendar quarter beginning after the close of the first regular session
			 of the State legislature that begins after the date of enactment of this Act.
			 For purposes of the previous sentence, in the case of a State that has a 2-year
			 legislative session, each year of the session is considered to be a separate
			 regular session of the State legislature.
					VIIIExpanded
			 Medicaid eligibility for family planning services
			801.Expanded
			 medicaid eligibility for family planning services
				(a)Coverage as
			 Mandatory Categorically Needy Group
					(1)In
			 generalSection 1902(a)(10)(A)(i) of the Social Security Act (42
			 U.S.C. 1396a(a)(10)(A)(i)) is amended—
						(A)in subclause (VI),
			 by striking or at the end;
						(B)in subclause
			 (VII), by adding or at the end; and
						(C)by adding at the
			 end the following new subclause:
							
								(VIII)who are
				described in subsection (gg) (relating to individuals who meet the income
				standards for pregnant
				women);
								.
						(2)Group
			 describedSection 1902 of such Act (42 U.S.C. 1396a) is amended
			 by adding at the end the following new subsection:
						
							(gg)(1)Individuals described in
				this subsection are individuals who—
									(A)meet at least the income eligibility
				standards established under the State plan as of January 1, 2009, for pregnant
				women or such higher income eligibility standard for such women as the State
				may establish; and
									(B)are not pregnant.
									(2)At the option of a State, individuals
				described in this subsection may include individuals who are determined to meet
				the income eligibility standards referred to in paragraph (1)(A) under the
				terms and conditions applicable to making eligibility determinations for
				medical assistance under this title under a waiver to provide the benefits
				described in clause (XV) of the matter following subparagraph (G) of section
				1902(a)(10) granted to the State under section 1115 as of January 1,
				2007.
								.
					(3)Limitation on
			 benefitsSection 1902(a)(10) of the Social Security Act (42
			 U.S.C. 1396a(a)(10)) is amended in the matter following subparagraph
			 (G)—
						(A)by striking
			 and (XIV) and inserting (XIV); and
						(B)by striking the
			 semicolon at the end and inserting , and (XV) the medical assistance
			 made available to an individual described in subsection (gg) who is eligible
			 for medical assistance only because of subparagraph (A)(i)(VIII) shall be
			 limited to family planning services and supplies described in section
			 1905(a)(4)(C) and, at the State’s option, medical diagnosis or treatment
			 services that are provided in conjunction with a family planning service in a
			 family planning setting provided during the period in which such an individual
			 is eligible.
						(4)Conforming
			 amendmentsSection 1905(a) of the Social Security Act (42 U.S.C.
			 1396d(a)) is amended in the matter preceding paragraph (1)—
						(A)in clause (xii),
			 by striking or at the end;
						(B)in clause (xiii),
			 by adding or at the end; and
						(C)by inserting after
			 clause (xiii) the following:
							
								(xiv)individuals
				described in section
				1902(gg),
								.
						(b)Presumptive
			 Eligibility
					(1)In
			 generalTitle XIX of the Social Security Act (42 U.S.C. 1396 et
			 seq.) is amended by inserting after section 1920B the following:
						
							1920C.PRESUMPTIVE ELIGIBILITY FOR FAMILY PLANNING
		  SERVICES(a)State
				OptionA State plan approved under section 1902 may provide for
				making medical assistance available to an individual described in section
				1902(gg) (relating to individuals who meet the income eligibility standard for
				pregnant women in the State) during a presumptive eligibility period. In the
				case of an individual described in section 1902(gg) who is eligible for medical
				assistance only because of section 1902(a)(10)(i)(VIII), such medical
				assistance may be limited to family planning services and supplies described in
				1905(a)(4)(C) and, at the State’s option, medical diagnosis or treatment
				services that are provided in conjunction with a family planning service in a
				family planning setting provided during the period in which such an individual
				is eligible.
								(b)DefinitionsFor
				purposes of this section:
									(1)Presumptive
				eligibility periodThe term presumptive eligibility
				period means, with respect to an individual described in subsection (a),
				the period that—
										(A)begins with the
				date on which a qualified entity determines, on the basis of preliminary
				information, that the individual is described in section 1902(gg); and
										(B)ends with (and
				includes) the earlier of—
											(i)the day on which a
				determination is made with respect to the eligibility of such individual for
				services under the State plan; or
											(ii)in the case of
				such an individual who does not file an application by the last day of the
				month following the month during which the entity makes the determination
				referred to in subparagraph (A), such last day.
											(2)Qualified
				entity
										(A)In
				generalSubject to subparagraph (B), the term qualified
				entity means any entity that—
											(i)is
				eligible for payments under a State plan approved under this title; and
											(ii)is determined by
				the State agency to be capable of making determinations of the type described
				in paragraph (1)(A).
											(B)RegulationsThe
				Secretary may issue regulations further limiting those entities that may become
				qualified entities in order to prevent fraud and abuse and for other
				reasons.
										(C)Rule of
				constructionNothing in this paragraph shall be construed as
				preventing a State from limiting the classes of entities that may become
				qualified entities, consistent with any limitations imposed under subparagraph
				(B).
										(c)Administration
									(1)In
				generalThe State agency shall provide qualified entities
				with—
										(A)such forms as are
				necessary for an application to be made by an individual described in
				subsection (a) for medical assistance under the State plan; and
										(B)information on how
				to assist such individuals in completing and filing such forms.
										(2)Notification
				requirementsA qualified entity that determines under subsection
				(b)(1)(A) that an individual described in subsection (a) is presumptively
				eligible for medical assistance under a State plan shall—
										(A)notify the State
				agency of the determination within 5 working days after the date on which
				determination is made; and
										(B)inform such
				individual at the time the determination is made that an application for
				medical assistance is required to be made by not later than the last day of the
				month following the month during which the determination is made.
										(3)Application for
				medical assistanceIn the case of an individual described in
				subsection (a) who is determined by a qualified entity to be presumptively
				eligible for medical assistance under a State plan, the individual shall apply
				for medical assistance by not later than the last day of the month following
				the month during which the determination is made.
									(d)PaymentNotwithstanding
				any other provision of this title, medical assistance that—
									(1)is furnished to an
				individual described in subsection (a)—
										(A)during a
				presumptive eligibility period; and
										(B)by a entity that
				is eligible for payments under the State plan; and
										(2)is included in the
				care and services covered by the State plan, shall be treated as medical
				assistance provided by such plan for purposes of clause (4) of the first
				sentence of section
				1905(b).
									.
					IXMedicaid and CHIP
			 coverage of mothers and children
			901.Extending
			 postpartum coverage for Medicaid and CHIP
				(a)Medicaid coverage
			 extension
					(1)Section 1902 of the Social Security Act (42
			 U.S.C. 1306a) is amended—
						(A)in subsections
			 (e)(5), (e)(6), and (l)(1)(A), by striking 60-day and inserting
			 1-year each place it appears; and
						(B)in the matter in
			 subsection (a)(10) following subparagraph (G)—
							(i)in
			 clause (V), by inserting , except that the limit on medical assistance
			 under this clause does not apply during the 1-year period beginning on the last
			 day of the pregnancy after under the State plan;
			 and
							(ii)in clause (VII), by inserting ,
			 except that the limit on medical assistance under this clause does not apply
			 during the 1-year period beginning on the last day of the pregnancy
			 after may complicate pregnancy.
							(2)Section
			 1903(v)(4)(A)(i) of such Act (42 U.S.C. 1396b(v)(4)(A)(i)) is amended by
			 striking 60-day and inserting 1-year.
					(3)Section
			 1938(b)(2)(C) of such Act (42 U.S.C. 1396u–8(b)(2)(C)) is amended by striking
			 60 days and inserting 1 year.
					(b)SCHIP
					(1)Section
			 2112(d)(2)(A) of such Act (42 U.S.C. 1397ll(d)(2)(A)) is amended—
						(A)in subsections
			 (d)(2)(A) and (f)(2), by striking 60-day and inserting
			 1-year each place it appears; and
						(B)in subsection
			 (f)(2)—
							(i)in
			 the heading by striking postpartum services and inserting
			 services
			 postpartum;
							(ii)by
			 striking may continue and inserting shall
			 continue;
							(iii)by
			 striking , as well as postpartum services, and and
			 postpartum services; and
							(iv)by
			 striking , but only if and all that follows up to the period at
			 the end.
							902.Coordination
			 with the maternal and child health program
				(a)In
			 GeneralSection 2102(b)(3) of the Social Security Act (42 U.S.C.
			 1397bb(b)(3)) is amended—
					(1)in subparagraph
			 (D), by striking and at the end;
					(2)in subparagraph
			 (E), by striking the period and inserting ; and; and
					(3)by adding at the
			 end the following new subparagraph:
						
							(F)that operations
				and activities under this title are developed and implemented in consultation
				and coordination with the program operated by the State under title V in areas
				including outreach and enrollment, benefits and services, service delivery
				standards, public health and social service agency relationships, and quality
				assurance and data
				reporting.
							.
					(b)Conforming
			 Medicaid AmendmentSection 1902(a)(11) of such Act (42 U.S.C.
			 1396a(a)(11)) is amended—
					(1)by striking
			 and before (C); and
					(2)by inserting
			 before the semicolon at the end the following: , and (D) provide that
			 operations and activities under this title are developed and implemented in
			 consultation and coordination with the program operated by the State under
			 title V in areas including outreach and enrollment, benefits and services,
			 service delivery standards, public health and social service agency
			 relationships, and quality assurance and data reporting.
					(c)Effective
			 DateThe amendments made by this section take effect on January
			 1, 2010.
				903.Increase in
			 SCHIP income eligibility
				(a)Definition of
			 Low-Income ChildSection 2110(c)(4) of the Social Security Act
			 (42 U.S.C. 1397jj(c)(4)) is amended by striking 200 and
			 inserting 250.
				(b)Effective
			 DateThe amendment made by subsection (a) applies to child health
			 assistance provided and allotments determined under section 2104 of the Social
			 Security Act (42 U.S.C. 1397dd) for fiscal years beginning with fiscal year
			 2010.
				904.Outreach
			 program to encourage those eligible for services to enrollThe Secretary shall make such funds
			 available as may be necessary to encourage eligible pregnant women to enroll
			 for services under this title.
			XTitle
			 X of Public Health Service Act
			1001.Short
			 titleThis title may be cited
			 as the Title X Family Planning Services Act of 2009.
			1002.Authorization
			 of appropriationsFor the
			 purpose of making grants and contracts under section 1001 of the Public Health
			 Service Act (42 U.S.C. 300), there are authorized to be appropriated
			 $700,000,000 for fiscal year 2010, and such sums as may be necessary for each
			 subsequent fiscal year.
			XIEnsuring coverage
			 of maternity care
			1101.Removal of
			 pregnancy as a preexisting condition under individual health insurance
			 coverage
				(a)In
			 GeneralTitle XXVII of the Public Health Service Act (42 U.S.C.
			 300gg et seq.) is amended by inserting after section 2753 the following:
					
						2754.Preexisting
				condition exclusion not applicable to pregnancyIndividual health insurance coverage, and a
				health insurance issuer offering individual health insurance coverage, may not
				impose any preexisting condition exclusion relating to pregnancy as a
				preexisting
				condition.
						.
				(b)Effective
			 DateThe amendment made by subsection (a) shall apply to coverage
			 provided on or after January 1, 2010.
				1102.Coverage of
			 maternity care in the individual market
				(a)In
			 generalTitle XXVII of the Public Health Service Act (42 U.S.C.
			 300gg et seq.), as amended by section 1101, is further amended by inserting
			 after section 2754 the following:
					
						2755.Coverage of
				maternity care
							(a)In
				generalA health insurance
				issuer offering health insurance in the individual market that is issued,
				amended, renewed, or delivered on or after the date of enactment of this
				section, shall provide coverage for maternity services.
							(b)Maternity
				services definedIn this section the term maternity
				services includes preconception, prenatal care, necessary immunizations,
				mental health screening and services, ambulatory care maternity services,
				complications of pregnancy, neonatal care, inpatient hospital maternity care
				including labor and delivery, including c-sections, and postpartum care
				including family planning services.
							(c)Non-PreemptionNothing
				in this section shall be construed to preempt any State law in effect as of the
				date of enactment of this section, with respect to health insurance that
				requires coverage of maternity services that exceeds the minimum coverage
				requirements as specified in subsection
				(a).
							.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to coverage
			 provided on or after January 1, 2010.
				XIIImproving access
			 to prenatal ultrasounds
			1201.Grants to
			 health centers for purchase of ultrasound equipmentPart B of title III of the Public Health
			 Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317L
			 the following:
				
					317L–1.Grants for
				the purchase or upgrade of ultrasound equipment
						(a)In
				GeneralThe Secretary may make grants for the purchase of
				ultrasound equipment. Such ultrasound equipment shall be used by the recipients
				of such grants to provide ultrasound examinations to pregnant women consenting
				to such services.
						(b)Eligibility
				RequirementsAn entity may receive a grant under subsection (a)
				only if—
							(1)the entity is a
				health center eligible to receive a grant under section 330; and
							(2)the entity follows
				practice standards supported by the American Institute of Ultrasound in
				Medicine and other professional organizations representing health care
				providers.
							(c)Application for
				GrantA grant may be made under subsection (a) only if an
				application for the grant is submitted in such form, in such manner, and
				containing such agreements, assurances, and information as the Secretary
				determines to be necessary.
						(d)Annual Report to
				SecretaryA grant may be made under subsection (a) only if the
				applicant for the grant agrees to report on an annual basis to the Secretary,
				in such form and manner as the Secretary may require, on the ongoing compliance
				of the applicant with the eligibility conditions established in this
				section.
						(e)Authorization of
				AppropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated $3,000,000 for fiscal year 2010, and
				such sums as may be necessary for each of fiscal years 2011 through
				2013.
						
			XIIIPreventing
			 domestic violence and sexual assault and addressing the link between such
			 violence and unintended pregnancy
			1301.FindingsThe Congress finds as follows:
				(1)On average, almost
			 500 women are raped or sexually assaulted each day in the United States and
			 4,800,000 intimate partner related physical assaults and rapes are experienced
			 by women each year.
				(2)Homicide was found
			 to be a leading cause of pregnancy-associated injury deaths among women from
			 1991–1999. The pregnancy-associated homicide ratio was 1.7 per 100,000 live
			 births.
				(3)Women experiencing
			 abuse in the year prior to and/or during a recent pregnancy are 40 to 60
			 percent more likely than non-abused women to report high-blood pressure,
			 vaginal bleeding, severe nausea, kidney or urinary tract infections and
			 hospitalization during pregnancy and are 37 percent more likely to deliver
			 preterm.
				(4)Children born to
			 abused mothers are 17 percent more likely to be born underweight and more than
			 30 percent more likely than other children to require intensive care upon
			 birth.
				(5)Too few doctors
			 screen their patients for abuse, even though up to one in 12 pregnant women are
			 battered.
				(6)Physical violence
			 is linked to STD and HIV transmission, miscarriages, and risky sexual health
			 behavior.
				(7)A
			 study found women who experienced intimate partner violence were more likely to
			 report a lack of contraception use due to partner control over
			 contraception.
				(8)Two in five adult
			 women who have been abused by partners have experienced an unwanted
			 pregnancy.
				1302.Separate
			 program to identify and treat women who are victims of or at risk of domestic
			 violence, dating violence, sexual assault, sexual coercion, or
			 stalking
				(a)AllotmentsFor
			 the purpose described in subsection (b), the Secretary shall, for fiscal year
			 2008 and each subsequent fiscal year, allot to each State that has transmitted
			 an application for the fiscal year under section 505(a) of the Social Security
			 Act an amount equal to the product of—
					(1)the amount
			 appropriated under subsection (d) for the fiscal year; and
					(2)the percentage
			 determined for the State under section 502(c)(1)(B)(ii) of such Act.
					(b)PurposeThe
			 purpose of an allotment under subsection (a) with respect to a State is to
			 enable the State to better identify and treat women who are victims of or at
			 risk of domestic violence, dating violence, sexual assault, sexual coercion, or
			 stalking through training health care professionals and behavioral and public
			 health staff how to identify, assess, treat, and refer such women. Such
			 training shall include—
					(1)identifying
			 patients or clients at risk of or experiencing domestic violence, dating
			 violence sexual assault, sexual coercion, or stalking;
					(2)assessing the
			 immediate safety of the patient or client, the impact of the abuse on the
			 health of the patient, and assisting the patient in developing a plan to
			 promote her safety;
					(3)examining and
			 treating such patients or clients, including providing information regarding
			 the dynamics and nature of domestic violence, dating violence sexual assault,
			 sexual coercion, or stalking;
					(4)providing
			 information regarding its implications for unintended pregnancy and sexually
			 transmitted infections and HIV;
					(5)emphasizing
			 strategies to manage the patient or client’s health, including unintended
			 pregnancies, in the context of a violent relationship;
					(6)maintaining
			 complete medical or forensic records that include the documentation of the
			 examination, treatment given, and referrals made, and establishing mechanisms
			 to ensure the privacy and confidentiality of those medical records;
					(7)referring the
			 patient or client to public and private nonprofit entities that provide
			 services for such victims; and
					(8)ensuring that all
			 services are provided in a linguistically and culturally relevant
			 manner.
					(c)Application of
			 Provisions
					(1)In
			 generalSections 503, 507, and 508 of the Social Security Act
			 apply to allotments under subsection (a) to the same extent and in the same
			 manner as such sections apply to allotments under section 502(c) of such
			 Act.
					(2)Secretarial
			 discretionSections 505 and 506 of the Social Security Act apply
			 to allotments under subsection (a) to the extent determined by the Secretary to
			 be appropriate.
					(d)Authorization of
			 AppropriationsFor the purpose of making allotments under
			 subsection (a), there is authorized to be appropriated $4,000,000 for each of
			 fiscal years 2010 through 2014.
				1303.Additional
			 authorization of appropriations for public campaign to increase public
			 awarenessSection 403 of the
			 Violence Against Women and Department of Justice Reauthorization Act of 2005
			 (42 U.S.C. 14045c) is amended—
				(1)in subsection (a), by inserting
			 women, including after against; and
				(2)in subsection (b), by striking such
			 sums and all that follows and inserting the following:
			 $5,000,000 for fiscal year 2010, and such sums as may be necessary for
			 each of fiscal years 2011 through 2014..
				XIVSupport for
			 pregnant and parenting students
			1401.Support
			 services for students
				(a)In
			 GeneralThe Secretary of Education may make grants to
			 institutions of higher education (as defined in section 102 of the Higher
			 Education Act of 1965 (20 U.S.C. 1002)) that receive Federal financial
			 assistance to carry out demonstration projects for the purpose of providing
			 services to assist students who have decided to carry their pregnancies to
			 term, including those anticipating adoption, and parenting students, in
			 continuing their studies and graduating.
				(b)ApplicationEach
			 institution of higher education desiring a grant under this section shall
			 submit to the Secretary of Education an application in such form, in such
			 manner, and containing such agreements, assurances, and information as the
			 Secretary determines to be necessary to carry out this section. Such
			 application shall include an assurance that the institution will—
					(1)provide the
			 services offered under the demonstration program carried out with such grant
			 through on-campus facilities; and
					(2)submit to the
			 Secretary, for each fiscal year for which such grant is awarded, a report
			 describing the activities carried out under the grant and the effects of the
			 activities on the students to whom services are provided.
					(c)Limitations on
			 amount of grantEach grant awarded under
			 subsection (a) for a fiscal year shall be
			 for an amount that is not more than $25,000.
				(d)Authorization of
			 appropriationsFor the purpose of carrying out this section,
			 there are authorized to be appropriated $500,000 for each of fiscal years 2010
			 through 2014.
				1402.Child care
			 access means parents in school programSection 419N(b)(2)(B) of the Higher
			 Education Act of 1965 (20 U.S.C. 1070e(b)(2)(B)) is amended to read as
			 follows:
				
					(B)MinimumA grant under this section shall be awarded
				in an amount that is not less than
				$30,000.
					.
			XVGrants for a
			 national information campaign on adoption
			1501.Grants for a
			 national information campaign on adoption
				(a)GrantsThe
			 Secretary shall select on the basis of competitive grants, national
			 nonpartisan, nonprofit organizations that meet the requirements of this section
			 to establish national information campaigns to educate the public about
			 adoption, including foster care adoption, and resources available to
			 prospective and current adoptive parents, and to carry out the purposes and
			 activities described in subsections (c) and (d).
				(b)Requirements for
			 grantThe Secretary may award a grant under this section to an
			 entity only if the Secretary determines that—
					(1)the organization
			 has experience in the field of adoption and foster care, which includes, but is
			 not limited to, research and education;
					(2)the organization
			 is research-based;
					(3)the organization
			 has comprehensive knowledge and data about adoption and foster care;
					(4)the organization
			 has a demonstrated ability to work with and provide assistance to a broad range
			 of individuals and entities; and
					(5)the organization
			 has provided assurances satisfactory to the Secretary that the activities
			 funded under this section will not include teaching or promoting
			 religion.
					(c)PurposesPurposes
			 under subsection (a) may include the following:
					(1)Developing and
			 implementing comprehensive information campaigns to promote accurate positive
			 information and messages on adoption, including foster care adoption, and the
			 benefits it can bring to children and families.
					(2)Reaching the
			 public in a linguistically and culturally relevant manner, dispelling negative
			 stereotypes while promoting accurate, comprehensive positive information and
			 messages about adoption, including foster care adoption.
					(d)ActivitiesEach
			 grantee shall carry out the purposes described in subsection (c) and develop
			 and implement information campaigns directly or through grants, contracts, or
			 cooperative agreements with other entities. Activities may include the
			 following:
					(1)Public service
			 announcements.
					(2)Paid educational
			 messages for print media.
					(3)Public transit
			 advertising.
					(4)Radio broadcast
			 media.
					(5)Internet.
					(6)Other new
			 technology as may be appropriate for reaching a large audience.
					(7)Providing
			 information through community and faith-based organizations.
					(8)Providing
			 workshops or trainings for media, professionals, and other relevant
			 parties.
					(e)Submission of
			 plan
					(1)In
			 generalTo be eligible to receive a grant under this section, a
			 grantee shall submit to the Secretary an application that meets the
			 requirements of paragraph (2).
					(2)RequirementsAn
			 application under this subsection shall be submitted in such form, in such
			 manner, and containing such information and assurances as the Secretary may
			 prescribe, and shall include the following:
						(A)A complete
			 description of applicant’s plan for the proposed public information
			 campaign.
						(B)A description of
			 the positive messages for the proposed public information campaign.
						(C)An identification
			 of the media organizations and other groups through which the campaign will be
			 carried out.
						(D)A description of
			 the nature, amount, distribution, and timing of informational messages to be
			 used in the campaign.
						(E)If targeting
			 specific communities and groups, an identification of the specific communities
			 and groups to be educated by the campaign, and a description of how the
			 campaign will educate the communities and groups.
						(F)If targeting
			 specific communities and groups, the plans of the applicant with respect to
			 working with organizations that have expertise in developing culturally
			 appropriate informational messages.
						(G)A description of
			 the geographic distribution of the campaign.
						(H)Such other
			 information and assurances as the Secretary may require.
						(f)Evaluation of
			 projectThe Secretary shall establish criteria for the evaluation
			 of projects. A grant may be made only if the grantee involved—
					(1)agrees to
			 participate in an independent evaluation of the project in accordance with such
			 criteria; and
					(2)agrees to submit
			 to the Secretary such data as the Secretary determines to be
			 appropriate.
					(g)Authorization of
			 appropriations
					(1)In
			 generalFor the purpose of carrying out this section, there is
			 authorized to be appropriated $30,000,000 for each of fiscal years 2010 through
			 2014.
					(2)EvaluationOf
			 the total amount appropriated to carry out this section for a fiscal year, not
			 more than 10 percent may be made available for the evaluation of
			 projects.
					XVIExpansion of
			 adoption credit and adoption assistance programs
			1601.Expansion of
			 adoption credit and adoption assistance programs
				(a)Increase in
			 Dollar Limitation
					(1)Adoption
			 credit
						(A)In
			 generalParagraph (1) of section 23(b) of the Internal Revenue
			 Code of 1986 (relating to dollar limitation) is amended by striking
			 $10,000 and inserting $15,000.
						(B)Child with
			 special needsParagraph (3) of section 23(a) of such Code
			 (relating to $10,000 credit for adoption of child with special needs regardless
			 of expenses) is amended—
							(i)in
			 the text by striking $10,000 and inserting
			 $15,000, and
							(ii)in
			 the heading by striking $10,000 and inserting
			 $15,000.
							(C)Conforming
			 amendment to inflation adjustmentSubsection (h) of section 23 of
			 such Code (relating to adjustments for inflation) is amended to read as
			 follows:
							
								(h)Adjustments for
				Inflation
									(1)Dollar
				limitationsIn the case of a taxable year beginning after
				December 31, 2010, each of the dollar amounts in subsections (a)(3) and (b)(1)
				shall be increased by an amount equal to—
										(A)such dollar
				amount, multiplied by
										(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2009 for calendar year 1992 in subparagraph (B)
				thereof.
										If any
				amount as increased under the preceding sentence is not a multiple of $10, such
				amount shall be rounded to the nearest multiple of $10.(2)Income
				limitationIn the case of a taxable year beginning after December
				31, 2002, the dollar amount in subsection (b)(2)(A)(i) shall be increased by an
				amount equal to—
										(A)such dollar
				amount, multiplied by
										(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2001 for calendar year 1992 in subparagraph (B)
				thereof.
										If any
				amount as increased under the preceding sentence is not a multiple of $10, such
				amount shall be rounded to the nearest multiple of
				$10..
						(2)Adoption
			 assistance programs
						(A)In
			 generalParagraph (1) of section 137(b) of the Internal Revenue
			 Code of 1986 (relating to dollar limitation) is amended by striking
			 $10,000 and inserting $15,000.
						(B)Child with
			 special needsParagraph (2) of section 137(a) of such Code
			 (relating to $10,000 exclusion for adoption of child with special needs
			 regardless of expenses) is amended—
							(i)in
			 the text by striking $10,000 and inserting
			 $15,000, and
							(ii)in
			 the heading by striking $10,000 and inserting
			 $15,000.
							(C)Conforming
			 amendment to inflation adjustmentSubsection (f) of section 137
			 of such Code (relating to adjustments for inflation) is amended to read as
			 follows:
							
								(f)Adjustments for
				Inflation
									(1)Dollar
				limitationsIn the case of a taxable year beginning after
				December 31, 2010, each of the dollar amounts in subsections (a)(2) and (b)(1)
				shall be increased by an amount equal to—
										(A)such dollar
				amount, multiplied by
										(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2009 for calendar year 1992 in subparagraph (B)
				thereof.
										If any
				amount as increased under the preceding sentence is not a multiple of $10, such
				amount shall be rounded to the nearest multiple of $10.(2)Income
				limitationIn the case of a taxable year beginning after December
				31, 2002, the dollar amount in subsection (b)(2)(A) shall be increased by an
				amount equal to—
										(A)such dollar
				amount, multiplied by
										(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2001 for calendar year 1992 in subparagraph
				thereof.
										If any
				amount as increased under the preceding sentence is not a multiple of $10, such
				amount shall be rounded to the nearest multiple of
				$10..
						(b)Credit Made
			 Refundable
					(1)Credit moved to
			 subpart relating to refundable creditsThe Internal Revenue Code
			 of 1986 is amended—
						(A)by redesignating
			 section 23, as amended by subsection (a), as section 36B, and
						(B)by moving section
			 36B (as so redesignated) from subpart A of part IV of subchapter A of chapter 1
			 to the location immediately before section 37 in subpart C of part IV of
			 subchapter A of chapter 1.
						(2)Conforming
			 amendments
						(A)Section
			 24(b)(3)(B) of such Code is amended by striking sections
			 23,.
						(B)Section
			 25(e)(1)(C) of such Code is amended—
							(i)in
			 clause (i) by striking 23, 25D, and inserting
			 25D, and
							(ii)in
			 clause (ii) by striking 23,.
							(C)Section
			 25A(i)(5)(B) of such Code is amended by striking 23, 25D and
			 inserting 25D.
						(D)Section 25B(g)(2)
			 of such Code is amended by striking 23,.
						(E)Section 26(a)(1)
			 of such Code is amended by striking 23,.
						(F)Section
			 30(c)(2)(B)(ii) of such Code is amended by striking 23, 25D and
			 inserting 25D.
						(G)Section
			 30B(g)(2)(B)(ii) of such Code is amended by striking 23,.
						(H)Section
			 30D(c)(2)(B)(ii) of such Code is amended by striking sections 23
			 and and inserting section.
						(I)Section 36B of
			 such Code, as so redesignated, is amended—
							(i)by
			 striking paragraph (4) of subsection (b), and
							(ii)by
			 striking subsection (c).
							(J)Section 137 of
			 such Code is amended—
							(i)in
			 subsection (d) by striking section 23(d) and inserting
			 section 36B(d), and
							(ii)in
			 subsection (e) by striking section 23 and inserting
			 section 36B.
							(K)Section 904(i) of
			 such Code is amended by striking 23,.
						(L)Section
			 1016(a)(26) is amended by striking 23(g) and inserting
			 36B(g).
						(M)Section 1400C(d)
			 of such Code is amended by striking 23,.
						(N)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code of
			 1986 is amended by striking the item relating to section 23.
						(O)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 36B, after 36A,.
						(P)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by striking the last item and inserting the
			 following new items:
							
								
									Sec. 36B. Adoption
				expenses.
								
								.
						(c)Modifications
			 Made by EGTRRA to Adoption Credit Made PermanentTitle IX of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to
			 the amendments made by section 202 of such Act.
				(d)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
				XVIIProviding
			 support to new parents
			1701.Increased
			 support for WIC program
				(a)FindingsCongress
			 finds the following:
					(1)The special
			 supplemental nutrition program for women, infants, and children (WIC)
			 authorized by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786)
			 serves over 9,000,000 women, infants, and children.
					(2)Over half of all
			 infants in the United States and 1 in 4 young children under age 5 get crucial
			 health and nutrition benefits from the WIC Program.
					(3)It is estimated
			 that every dollar spent on WIC results in between $1.92 and $4.21 in Medicaid
			 savings for newborns and their mothers.
					(4)The WIC program
			 has been proven to increase the number of women receiving prenatal care, reduce
			 the incidence of low birth weight and fetal mortality, reduce anemia, and
			 enhance the nutritional quality of the diet of mothers and children.
					(5)The WIC program’s
			 essential, effective nutrition services include nutrition assessment,
			 counseling and education, obesity prevention, breastfeeding support and
			 promotion, prenatal and pediatric health care referrals and follow-up, spousal
			 and child abuse referral, drug and alcohol abuse referral, immunization
			 screening, assessment and referral, and a host of other services for mothers
			 and children.
					(6)One in 10 people
			 eligible to participate in the WIC program are unable to receive WIC
			 services.
					(b)Extending
			 certification periodSection 17(d)(3)(A) of the Child Nutrition
			 Act of 1966 (42 U.S.C. 1786(d)(3)(A)) is amended by adding at the end the
			 following:
					
						(iii)ChildrenA State may elect to certify children for a
				period of 1
				year.
						.
				(c)Promoting and
			 supporting breastfeeding
					(1)The second sentence of section 17(a) of the
			 Child Nutrition Act of 1966 (42 U.S.C. 1786(a)) is amended to read as follows:
			 It is, therefore, the purpose of the program authorized by this section
			 to provide, up to the authorization levels set forth in subsection (g) of this
			 section, supplemental foods, nutrition education, and breastfeeding support and
			 promotion through any eligible local agency that applies for participation in
			 the program.
					(2)Section 17(h)(10)(B)(iii) of the Child
			 Nutrition Act of 1966 (42 U.S.C. 1786(h)(10(B)(iii)) is amended to read as
			 follows:
						
							(iii)$40,000,000 shall be used for special
				nutrition education such as breastfeeding peer counselors and other related
				activities.
							.
					(3)Section
			 17(h)(1)(C)(ii) of the Child Nutrition Act of 1966 (42 U.S.C.
			 1786(h)(1)(C)(ii)) is amended to read as follows:
						
							(ii)Breast
				pumpsA State agency may,
				without restriction, use amounts available under clause (i) for the provision
				of breast pumps needed to serve
				participants.
							.
					(d)Appropriating
			 funding for WICSection 17(g)(1)(A) of the Child Nutrition Act of
			 1966 (42 U.S.C. 1786(g)(1)(A)) is amended to read as follows:
					
						(A)AuthorizationThere
				are authorized to be appropriated to carry out this section—
							(i)$7,777,000,000 for
				fiscal year 2010, of which—
								(I)$40,000,000 shall
				be made available for breastfeeding peer counselors;
								(II)$40,000,000 shall
				be made available for infrastructure needs;
								(III)$60,000,000
				shall be made available for management information systems; and
								(IV)$5,000,000 shall
				be made available to support rigorous health outcomes research and
				evaluation.
								(ii)such sums as may
				be necessary for fiscal year
				2011.
							.
				1702.Nutritional
			 support for low-income parentsSection 5(c)(2) of the Food and Nutrition
			 Act of 2008 (7 U.S.C. 2014(c)(2)) is amended by striking 30
			 percentum and inserting 85 percent.
			1703.Increased
			 funding for the child care and development block grant programSection 658B of the Child Care and
			 Development Block Grant Act of 1990 (42 U.S.C. 9858) is amended by striking
			 $1,000,000,000 for each of fiscal years 1996 through 2002 and
			 inserting $4,127,000,000 for each of fiscal years 2010 through
			 2016.
			1704.Free home
			 visits by trained home visitors for education on health and developmental needs
			 of infants and toddlers for low-income families
				(a)In
			 generalThe Secretary may make grants to health departments and
			 schools to provide to eligible families, without charge, education on the
			 health and developmental needs of their infants through visits to their homes
			 by trained home visitors.
				(b)DefinitionsIn this section:
					(1)Eligible
			 familyThe term
			 eligible family means a family that—
						(A)has low income;
			 and
						(B)includes the
			 parents or caregivers of a child who has not yet entered kindergarten.
						(2)Low
			 income
						(A)In
			 generalThe term low income means income not
			 exceeding 200 percent of the poverty line for a family of the size
			 involved.
						(B)Special
			 ruleFor purposes of this section, a family that has low income
			 when the provision of home visitation services to the family commences shall be
			 considered to have low income throughout the course of receiving the
			 services.
						(3)Poverty
			 lineThe term poverty
			 line has the meaning given the term in section 673(2) of the Community
			 Services Block Grant Act (42 U.S.C. 9902(2)), including any revision required
			 by such section.
					(c)Certain
			 requirementsA grant may be made under subsection (a) only if the
			 applicant involved agrees as follows:
					(1)The program
			 carried out under subsection (a) by the applicant will be designed to instill
			 in eligible families confidence in their abilities to provide for the health
			 needs of their newborns, including through—
						(A)providing
			 information on child development; and
						(B)soliciting
			 questions from the families.
						(2)The trained home
			 visitors who make home visits under subsection (a) will, as needed, provide
			 referrals for health and social services.
					(3)The period during
			 which the visits will be available to an eligible family will not be less than
			 1 year.
					(4)An eligible family
			 will receive no less than 2 visits each month, with more frequent visits
			 provided for families with high needs.
					(5)The program is
			 proven effective on the basis of rigorous scientific research.
					(d)Authorized
			 services
					(1)RequirementsA
			 grant may be made under subsection (a) only if the applicant involved agrees
			 that the following services will be provided by trained home visitors in home
			 visits under subsection (a):
						(A)Research based
			 information on child health and age appropriate development, including
			 suggestions for child-developmental activities.
						(B)Advice on
			 parenting, including information on how to develop a strong parent-child
			 relationship and realistic expectations of age-appropriate child
			 behaviors.
						(C)Information on
			 parenting, including identifying books, videos and parenting workshops in the
			 local region.
						(D)Information on
			 programs that facilitate parent-to-parent support services.
						(E)Factually and
			 medically accurate and complete information about contraception.
						(F)In the case of an
			 eligible entity who is a student, information on resources that may assist the
			 mother in completing the educational courses involved.
						(G)Child health and
			 developmental screening.
						(2)Additional
			 servicesA grant under subsection (a) may be expended to provide
			 services under such subsection in addition to the services specified in
			 paragraph (1). The services may include—
						(A)providing the
			 necessary hygiene products for children, such as diapers, that allow a parent
			 to provide for the basic needs of the child; or
						(B)an effort to
			 recruit low-income pregnant women who are in their third trimester and have
			 decided to carry their pregnancy to term.
						(e)Limitations on
			 authorization of appropriationsTo carry out this section, there
			 are authorized to be appropriated $150,000,000 for fiscal year 2010,
			 $250,000,000 for fiscal year 2011, $350,000,000 for fiscal year 2012,
			 $450,000,000 for fiscal year 2013, and $550,000,000 for fiscal year
			 2014.
				1705.Grants to
			 increase public awareness of resources available to new parents
				(a)GrantsThe
			 Secretary may make grants to States to increase public awareness of resources
			 available to new parents.
				(b)Use of
			 fundsThe Secretary may make a grant to a State under this
			 section only if the State agrees to use the grant for all the following:
					(1)Identification of
			 resources available to new parents.
					(2)Conducting an
			 advertising campaign to increase public awareness of the resources.
					(3)Establishing and
			 maintaining a toll-free telephone line to direct people to—
						(A)adoption centers;
			 and
						(B)organizations that
			 provide support services to new parents.
						(c)ProhibitionThe
			 Secretary shall prohibit each State receiving a grant under this section from
			 using the grant to direct people to an organization or adoption center that is
			 operated for profit.
				(d)Certifications
			 required as condition of grantAs a condition of providing a
			 grant to a State under this section, the Secretary shall require the State to
			 certify to the Secretary that the State will—
					(1)use the grant to
			 direct people to an organization that provides mandatory full disclosure as to
			 which services and referrals the organization will or will not provide;
			 and
					(2)make publicly available by means of the
			 Internet (in electronic and paper form) a list of—
						(A)the resources
			 identified by the State pursuant to subsection (b)(1); and
						(B)the organizations
			 and adoption centers to which people are directed pursuant to an advertising
			 campaign or telephone line funded under this section.
						XVIIIResearch on
			 responses to unintended pregnancies
			1801.Report on
			 responses to unintended pregnancy
				(a)In
			 GeneralThe Secretary shall enter into an agreement with the
			 Institute of Medicine to study the range of choices women make in response to
			 unintended pregnancy. The Secretary shall ensure that a report from the
			 Institute describing the findings of the study is submitted to the Congress not
			 later than January 10, 2013. Names may not be collected for purposes of the
			 study.
				(b)Authorization of
			 AppropriationsTo carry out this section, there are authorized to
			 be appropriated such sums as may be necessary for each of fiscal years 2010
			 through 2013.
				
